UNITED STATES COURT OF APPEALS
                       For the Fifth Circuit



                           No. 96-30515
                         SUMMARY CALENDAR


                        CHARLES W. CLARKE,

                                              Plaintiff-Appellant,


                              VERSUS


 RICHARD L. STALDER, Secretary at Dep’t of Corrections; ED DAY,
Warden at Washington Correctional Institute; JIMMY MILLER, Asst.
Warden, Washington Correctional Institute; CRAIG THOMAS, Washington
Correctional Institute; MAJOR DUNAWAY, Washington Correctional
Institute; JUDITH RABORN, formerly known as Judith Phelps,

                                             Defendants-Appellees.




           Appeal from the United States District Court
               For the Eastern District of Louisiana
                           (95-CV-2644)
                        November 26, 1996


Before WISDOM, KING, and SMITH, Circuit Judges

PER CURIAM:*

      The plaintiff, Charles W. Clarke, challenges the district


court’s grant of summary judgment for the defendants and dismissal



  *
   Pursuant to Local Rule 47.5, the court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in Local Rule 47.5.4.
of his claim under 42 U.S.C. § 1983.           This court reviews a


district court's grant of summary judgment de novo.1


         The plaintiff asserts two claims in the present case.      First,


he maintains that he was denied procedural due process because,


during      a   discliplinary   hearing,   prison   officials   relied   on


unreliable drug test evidence and did not allow the plaintiff to be


retested. This denial, he asserts, caused him to be transferred to


a working cell block, deprived him of his trusty status, and


deprived him of his job placement.         Second, the plaintiff asserts


that, contrary to his experience, two similarly situated inmates


were allowed to take retests.         The plaintiff asserts that this


action denied him equal protection under the law, in contravention


of the fourteenth amendment.


A.       Due Process


         In order to state a claim under § 1983 for violation of the



     1
          Weyant v. Acceptance Ins. Co., 917 F.2d 209, 212 (5th Cir.
1990).

                                      2
due process clause of the fourteenth amendment, a litigant must


show that he has “asserted a recognized ‘liberty or property’


interest within the purview of the Fourteenth Amendment, and that


he was intentionally or recklessly deprived of that interest, even


temporarily, under color of state law”.2     In analyzing an alleged


due process violation in a prison context, this court is guided by


the Supreme Court’s recent decision in Sandin v. Conner.3          There,


the Court held that a prisoner’s liberty interest is “generally


limited to freedom from restraint which, while not exceeding the


sentence in such an unexpected manner as to give rise to protection


by the due process clause of its own force, nonetheless imposes


atypical and significant hardship on the inmate in relation to the


ordinary incidents   of   prison   life”.4   Sandin      determined    that


administrative   confinement   standing   alone   did    not   present   an


  2
     Griffith v. Johnston, 899 F.2d 1427,      1435   (5th.   Cir.
1990)(internal citations omitted).
  3
      515 U.S. ___, 115 S. Ct. 2293, 132 L. Ed. 2d 418 (1995).
  4
      Id. at 115 S.Ct. at 2300.

                                   3
"atypical, significant deprivation" which gives rise to a protected


liberty interest.5


         In the light of Sandin, the fact that Clarke was placed in


administrative segregation does not entitle him to procedural due


process safeguards.         Similarly, his assignment to a working cell


block and loss of a job assignment fall within the expected


parameters of his sentence and do not present the type of atypical,


significant deprivation addressed in Sandin.6          To the extent that


the plaintiff alleges that his disciplinary record will affect his


parole      consideration,    this   allegation   is   too   attenuated   to


establish a liberty interest.7


B.       Equal Protection


         The plaintiff asserts that other inmates similarly situated




     5
         Id. at 2301.
     6
     See Bulger v. U.S. Bureau of Prisons, 65 F.3d 48, 49 (5th Cir.
1995) (“prison classification and eligibility for rehabilitation
programs are not directly subject to ‘due process’ protections”)
     7
         See Sandin, 515 U.S. at ___, 115 S.Ct. at 2301.

                                       4
were retested, while the plaintiff was denied such a retest.


       Aside   from   classifications   that   disadvantage   a   “suspect


class”,8 or a quasi-suspect class,9 equal protection claims are


analyzed under the rationality test.10     Under the rationality test,


the state action need bear only a rational relationship to a


legitimate state interest to be sustained.11


       The defendants do not dispute that the other inmates were


retested.      They assert, however, that only inmates whose initial


results were inconclusive receive a retest. Although the plaintiff


asserts that no inconclusive reading is possible, he has failed to


substantiate this claim.      Similarly, the plaintiff has offered no


proof of discriminatory intent on the part of prison officials.12



  8
     See Plyler v. Doe, 457 U.S. 202, 216-17, 102 S. Ct. 2382 (1982)
(applying ‘strict scrutiny’).
  9
       Id. at 218, 102 S.Ct 2382.
  10
     Regan v. Taxation with Representation of Washington, 461 U.S.
540, 547, 103 S. Ct. 1997 (1983).
  11
       Plyler, 457 U.S. at 216, 102 S. Ct. 2382.
  12
       See Woods v. Edwards, 51 F.3d 577, 580 (5th Cir. 1995).

                                    5
Accordingly, the plaintiff’s equal protection argument fails.


     For the foregoing reasons, the judgment of the district court


is AFFIRMED.




                                6